Proceeding pursuant to section 298 of the Executive Law to review a determination of the State Human Rights Appeal Board, dated May 4, 1972, which affirmed an order of the State Division of Human Rights, dated June 29, 1971, finding that petitioners had engaged in discriminatory practices, and cross application for remand to respondent Division of Human Rights of so much of the matter as relates to complainant Cyla Allison for the purpose of amending her complaint anfi adducing evidence of loss of wages and the making of a determination thereon. Petition dismissed on the merits; determination confirmed; cross application *601granted, in the interests of justice; and matter remanded to the Division of Human Rights as to complainant Cyla Allison for the above-mentioned purpose, without costs. In our opinion, petitioners’ regulation requiring pregnant teachers to begin unpaid leaves of absence no later than the fourth month of pregnancy and to continue on such leave at least six months after confinement is a violation of article 15 of the Executive Law and discriminated against the complainants and others similarly situated (Board of Educ. of Union Free School Dist. No. 2, East Williston, Town of Hempstead, V. New York State Division of Human Bights, 42 A D 2d 49). Hopkins, Acting P. J., Latham, Gulotta, Christ and Brennan, JJ., concur.